UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July29, 2010 (July29, 2010) LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 000-51719 65-1177591 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281)840-4000 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On July29, 2010, Linn Energy, LLC (the “Company”) issued a press release announcing its earnings for the quarter ended June30, 2010, and its updated outlook for the remainder of the year.The press release is being furnished as Exhibit99.1 to this Current Report on Form8-K and is incorporated herein by reference. This Form8-K and the exhibit hereto shall be deemed “furnished” and not “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any registration statement of the issuer. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Exhibit 99.1 Press release dated July29, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINN ENERGY, LLC (Registrant) Date: July29, 2010 /s/ David B. Rottino David B. Rottino Senior Vice President of Finance, Business Development and Chief Accounting Officer (As Duly Authorized Officer and Chief Accounting Officer) 3
